IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                         FILED
                                 AT KNOXVILLE                          August 12, 1999

                                                                      Cecil Crowson, Jr.
                            JUNE 1999 SESSION                        Appellate C ourt
                                                                         Clerk




BILLY JOE SISK,                    *    C.C.A. # 03C01-9807-CC-00256

           Appellant,              *    COCKE COUNTY

VS.                                *    Honorable Ben W. Hooper II, Judge

STATE OF TENNESSEE,                *    (Post-Conviction)

           Appellee.               *



FOR THE APPELLANT:                      FOR THE APPELLEE:

SUSANNA LAWS-THOMAS                     PAUL G. SUMMERS
Assistant Public Defender               Attorney General & Reporter
102 Mims Avenue
Newport, TN 37821-3614                  TODD R. KELLEY
                                        Assistant Attorney General
                                        425 Fifth Avenue North
                                        Nashville, TN 37243-0493

                                        AL C. SCHMUTZER, JR.
                                        District Attorney General

                                        JAMES BRUCE DUNN
                                        Assistant District Attorney General
                                        339-A East Main Street
                                        Newport, TN 37821




OPINION FILED: _______________



AFFIRMED - RULE 20



JOHN EVERETT WILLIAMS,
Judge
                                     OPINION

         Billy Joe Sisk appeals from a judgment of the Circuit Court of Cocke

County dismissing his petition for post-conviction relief. The petitioner was

convicted of aggravated assault and second degree murder and was sentenced

to concurrent terms of three and eighteen years respectively. This Court

affirmed his convictions and sentences on direct appeal. See State v. Billy Joe

Sisk, Cocke County, No. 03C01-9410-CR-00367 (Tenn. Crim. App. filed January

17, 1997, at Knoxville).



         On June 23, 1997, the petitioner filed a pro se motion for post-conviction

relief, alleging that his trial counsel was ineffective. The trial court granted an

evidentiary hearing and, finding no merit to the petitioners allegations, dismissed

the petition.



         After carefully reviewing the record and arguments of counsel, we

conclude that the evidence does not preponderate against the findings of the trial

court, and we find no error of law mandating reversal. Therefore, pursuant to

Rule 20 of the Court of Criminal Appeals, we AFFIRM the judgment of the trial

court.




                                                _____________________________
                                                JOHN EVERETT W ILLIAMS, Judge

CONCUR:




____________________________
JOHN H. PEAY, Judge




_____________________________
DAVID G. HAYES, Judge

                                          -2-